Reynolds, J. (dissenting).
In my opinion there is no substantial evidence to support the finding that claimant was an employee of the union and the method used to establish the average weekly wage was unconscionable and illegal.
Herlihy, P. J., Greenblott and Main, JJ., concur with Koreman, J.; Reynolds, J., dissents and votes to reverse in an opinion.
Decision modified so as to provide for payment of the award for nursing services directly to claimant, and, as so modified, affirmed, without costs.